ON MOTION FOR REHEARING.
HAWKINS, Judge.
In our original opinion we said “wild" animals become property when removed from their natural liberty and made subjects of man’s dominion”. In the state’s motion for rehearing it is suggested that the language was too broad, and that the proposition stated was only true when such animals were “legally” removed, etc. Our original opinion should be qualified with the limitation suggested if there is danger of it being misunderstood.
In addition to article 951, P. C., 1925, referred to in our original opinion as indicating that it has not been the purpose of the Legislature to attempt interference with the owners’ privilege to take fish from privately owned ponds, we advert to articles 924 and 925, P. C. (1925). The first of said articles makes it an offense to catch or take fish in any *131of the “salt or fresh waters, lakes or streams in the state” by poison or any explosive, or by the use of drugs. The very next article (925) says a party who takes fish by poison or by the use of any explosive, etc. in any "lake, pool or pond " without the consent of the owner of such lake, pool or pond, shall be guilty of an offense. The article concludes with three words: “In prosecutions hereunder the burden to prove such consent shall be upon the defendant.”
It seems to the writer that in no clearer language than that found in articles 925 and 951 could it be expressed that it was not the Legislative intent to place restriction on the owners’ control over fishing in privately owned ponds, as distinguished from fresh water streams ’ and lakes as defined in article 926 of the Penal Code. '
Believing the proper disposition was made of the case originally, the state’s motion for rehearing is overruled.

Overruled.